DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/21/2021 has been entered and considered. Upon entering claims 1, 7, 10, and 11, have been amended.
Response to Arguments
Applicant’s arguments filed 10/21/2021 have been fully considered and are persuasive. The rejection of claims 1-11 have been withdrawn. 
Allowable Subject Matter
1.	Claims 1-11 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a detector that detects a resonance current flowing through the switching circuit, wherein the detector has a first resistor and a second resistor that respectively detect a current flowing through the switching devices located on a ground side of the full-bridge circuit, and the drive control circuit controls the ON/OFF of each switching device of the switching circuit to perform a power transmission operation or a power reception operation based on a resonant current waveform obtained from the current flowing through the switching devices located on the ground side of the full-bridge circuit.”
	Regarding claim 10 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a detector that detects a resonance current flowing through the switching circuit, wherein the detector has a first resistor and a second resistor that respectively detect a current flowing through the switching devices located on a ground side of the full-bridge circuit, and the drive control circuit controls the ON/OFF of each switching device of the switching circuit to perform a power transmission operation based on a resonant current waveform obtained from the current flowing through the switching devices located on the ground side of the full-bridge circuit.”
	Regarding claim 11 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a detector that detects a resonance current flowing through the switching circuit, wherein the detector has a first resistor and a second resistor that respectively detect a current flowing through the switching devices located on a ground side of the full-bridge circuit, and the drive control circuit controls the ON/OFF of each switching device of the switching circuit to perform a power reception operation based on a resonant current waveform obtained from the current flowing through the switching devices located on the ground side of the full-bridge circuit.”
Claims 2-9 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836